DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 02/09/2021.
Claims 1-17 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2021, and 05/10/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Allowable Subject Matter
Claims 2-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2013/0114102).

Regarding claim 1, Yamamoto teaches: A verification apparatus (fig. 2, inspection apparatus 700) comprising: 
an obtaining unit configured to obtain a reference image for verification of a sheet ([0040], The image forming apparatus control unit 203 performs transmission/reception of timing information of the print output, data of the reference image. [0067], In step S1002, the reference data input unit 701 receives a reference image from the image forming apparatus control unit 203);  
an extraction unit configured to extract, from the reference image, feature points to be used for alignment of an image with the reference image ([0070], A first feature point extraction unit 705 performs extraction processing of the feature points from a reference image which has undergone the resolution conversion by the first resolution conversion unit 703 insteps S1006 to S1010 described below);  
a reading unit configured to read an image of a conveyed sheet (fig. 4B, image reading illumination unit 411, [0063],  FIG. 4B is an example of a top view of a portion of the above-described conveying belt 402. The inspection sensor 403 reads line-by-line the whole image of a printed product 410, which has been conveyed as illustrated. An image reading illumination unit 411 illuminates the printed product when the inspection sensor 403 reads the printed product); 
an alignment unit configured to align, with the reference image, a read image obtained by reading an image of a verification target sheet by the reading unit ([0072], a positional alignment unit 707 performs positional alignment of the reference image and the print image using the position information of each feature point extracted by the first feature point extraction unit 705 and the second feature point extraction unit 706); and  
a verification unit configured to verify the read image by comparing the aligned read image with the reference image ([0075], In step S1012, an image comparison unit 708 performs the image comparison using the pixels of the reference image and the print image which have been aligned by the positional alignment unit 707. This image comparison is performed by using a comparison level set by the user via the operation unit 207. There are two types of comparison levels. One is a block comparison level and the other is a pixel comparison level. Either of them can be set by the user via the operation unit 207.),  
wherein the alignment unit performs, based on a number of the feature points extracted by the extraction unit from the reference image, the alignment using positions of the feature points ([0073-0074], For example, the number of the feature points extracted from the reference image needs to be equal to or more than the first extraction level (described below) set by the user via the operation unit 207.[0074] If the information of the feature points extracted from the reference image by the first feature point extraction unit 705 does not reach the first extraction level set by the user via the operation unit 207, the positional alignment unit 707 does not perform the positional alignment processing) or using positions of sheet vertices each indicating a corner of the sheet.


Regarding claim 13, Yamamoto teaches: The apparatus according to claim 1, further comprising a control unit configured to perform discharge control of discharging, to different discharge destinations, a sheet determined not to be abnormal and a sheet determined to be abnormal, as a result of the verification by the verification unit (see fig. 12, inspection NG 1202 and inspection OK 1203).

Regarding claim 15, Yamamoto teaches: A print system (fig. 1, print system 102) comprising: 
a print apparatus configured to print an image on a sheet (fig. 1, image forming apparatus 101); and 
a verification apparatus configured to verify a sheet on which an image has been printed by the print apparatus and which has been conveyed through a conveyance path (fig. 2, inspection apparatus 700 and figs. 4A and 4B),  
wherein the verification apparatus comprises: 
an obtaining unit configured to obtain a reference image for verification of a sheet ([0040], The image forming apparatus control unit 203 performs transmission/reception of timing information of the print output, data of the reference image. [0067], In step S1002, the reference data input unit 701 receives a reference image from the image forming apparatus control unit 203); 
an extraction unit configured to extract, from the reference image, feature points to be used for alignment of an image with the reference image ([0070], A first feature point extraction unit 705 performs extraction processing of the feature points from a reference image which has undergone the resolution conversion by the first resolution conversion unit 703 insteps S1006 to S1010 described below); 
a reading unit configured to read an image of a sheet conveyed thorough the conveyance path (fig. 4B, image reading illumination unit 411, [0063],  FIG. 4B is an example of a top view of a portion of the above-described conveying belt 402. The inspection sensor 403 reads line-by-line the whole image of a printed product 410, which has been conveyed as illustrated. An image reading illumination unit 411 illuminates the printed product when the inspection sensor 403 reads the printed product); 
an alignment unit configured to align, with the reference image, a read image obtained by reading an image of a verification target sheet by the reading unit ([0072], a positional alignment unit 707 performs positional alignment of the reference image and the print image using the position information of each feature point extracted by the first feature point extraction unit 705 and the second feature point extraction unit 706); and 
a verification unit configured to verify the read image by comparing the aligned read image with the reference image ([0075], In step S1012, an image comparison unit 708 performs the image comparison using the pixels of the reference image and the print image which have been aligned by the positional alignment unit 707. This image comparison is performed by using a comparison level set by the user via the operation unit 207. There are two types of comparison levels. One is a block comparison level and the other is a pixel comparison level. Either of them can be set by the user via the operation unit 207.), and 
wherein the alignment unit performs, based on a number of the feature points extracted by the extraction unit from the reference image, the alignment using positions of the feature points  ([0073-0074], For example, the number of the feature points extracted from the reference image needs to be equal to or more than the first extraction level (described below) set by the user via the operation unit 207.[0074] If the information of the feature points extracted from the reference image by the first feature point extraction unit 705 does not reach the first extraction level set by the user via the operation unit 207, the positional alignment unit 707 does not perform the positional alignment processing) or using positions of sheet vertices each indicating a corner of the sheet. 



Claims 16 and 17 are rejected for reasons similar to claim 1 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675